Citation Nr: 0402544	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  03-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial evaluation for residuals 
of colon cancer status post hemicolectomy; residuals of 
cholecystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from May 1975 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  That decision granted service 
connection for residuals of colon cancer status post 
hemicolectomy; residuals of cholecystectomy.  Also that 
decision assigned the disability a noncompensable rating.  
The veteran perfected an appeal as to the assigned rating.


FINDING OF FACT

The residuals of colon cancer status post hemicolectomy, 
residuals of cholecystectomy, are asymptomatic.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of colon cancer status post hemicolectomy, 
residuals of cholecystectomy, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.31, Part 4, Diagnostic 
Codes 7318, 7329, 7343 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran of the VCAA and what evidence the 
VA would obtain in a March 2001 notice letter prior to the 
October 2001 rating decision from which the veteran appealed.   
The veteran was further notified of VCAA in a January 2003 
statement of the case.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim and has been afforded relevant examination.    

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  
However, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

In March 2003, the veteran notified the RO that he had 
received and read the February 2003 letter that was sent to 
him with the February 2003 supplemental statement of the 
case, and that he had no additional evidence to submit.  He 
informed the RO that his appeal could be submitted to the 
Board without waiting the 60 days provided for a response as 
noted in the letter to him.  Based on the foregoing, the 
Board finds that the requirements of the VCAA have been met 
and this decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 389 (1993). 

Factual Background

Service medical records show that in April 1990 the veteran 
was seen for epigastric pain.  In October 1990, the veteran 
was seen for complaints of mid-epigastric left flank pain and 
microhematuria.  The following day in October 1990 he was 
admitted.  During hospitalization he was diagnosed with 
cholecystitis and underwent cholecystectomy.  Approximately 
twelve days later in October 1990, the veteran was seen for a 
postoperative check status post cholecystectomy.  The 
assessment was stable postoperative.  During a November 1990 
follow-up visit, the assessment was that the veteran was 
doing well.  In December 1990 he was seen and the examiner 
noted that the veteran had undergone cholecystectomy in 
October 1990 with an uneventful postoperative course.  During 
the December 1990 visit the assessment was microscopic 
hematuria.

In July 1993 the veteran was seen for complaints of blood in 
his stools in the past few months.  A proctoscope examination 
found a bleeding sigmoid polyp.  In August 1993 the polyp was 
removed and biopsy revealed a well-differentiated 
adenocarcinoma sigmoid colon.  The tissue examination report 
noted that the stalk of the polyp and the resection margins 
were involved by the tumor.  Subsequently in August 1993 the 
veteran underwent a sigmoid colectomy with end-to-end 
anastomosis and a low anterior resection.  

The report of medical history for reenlistment in September 
1994 shows that the veteran reported that his present health 
was good.  He reported that he had had pain or pressure in 
the chest prior to gall bladder removal, and that he had had 
stomach, liver or intestinal trouble which he identified as 
colon cancer.  He reported that he had had gall bladder 
trouble or gallstones, which he further identified as removal 
of gall bladder.  The veteran reported that his history of 
colon cancer was no current concern. 

During follow-up visits in service after the colectomy, 
including for colonoscopy, the assessments were normal 
colonoscopy, and that there was no evidence of recurrent 
disease.  

During an August 1998 five year physical examination, the 
veteran reported a history similar to that in the September 
1994 report of medical history.  During the August 1998 
examination, the evaluation of relevant systems was normal 
and the report contains a finding of negative guaiac.  The 
veteran weighed 215 pounds at that time.

During an August 1999 separation examination, the veteran 
reported a medical history in which he reported no history of 
complaints referable to the current claim.  During 
examination, evaluation for relevant systems was normal, 
including that stool guaiac was negative.  At that time the 
veteran weighed 210 pounds.  The summary of defects and 
diagnoses noted status post carcinoma, negative evaluations 
including colonoscopy in March 1999.

During a June 2001 VA examination for digestive conditions, 
the veteran reported that since his colonoscopy and 
subsequent hemicolectomy, he had not had any recurrence of 
his initial symptoms or of his disease.  He denied weight 
change, changes in bowel habits, problems with hemorrhoids, 
bright red blood, pro-rectum or melanotic stools.  He 
reported he did not have any abdominal pain or cramping, and 
generally felt well.  He did not have any constitutional 
symptoms, which would be suggestive of carcinoma.  He did not 
currently take medications.  

On examination, he was 72 inches tall.  The veteran weighed 
223 pounds and generally, his body habitus was mildly obese.  
The abdomen was obese.  There was a 15 cm well-healed non-
tender, non-adherent cholecystectomy scar, and a 23 cm mid-
line abdominal scar that was well-healed, non-tender, non-
adherent, and there were no hernias of either scar.  There 
were no abdominal hernias.  Bowel sounds were active in all 
four quadrants.  There was no tenderness to palpation.  There 
were no masses or bruits appreciated.  On rectal examination, 
there were no hemorrhoids or fissures.  Sphincter tone was 
intact.  There was normal stool in the rectal vault, which 
was guaiac negative.  The results of a barium enema revealed 
surgical foreshortening of the terminal portion secondary to 
the noted resection.  There was no recurrent malignant 
neoplastic lesions and no colonic polypoid masses or any 
obstruction noted.  The final diagnosis was history of 
adenomatous polyp removal with hemicolectomy of the terminal 
portion of the sigmoid colon in 1999.  
 
There are various private and VA medical records reflecting 
treatment from 2000 through March 2002 for different medical 
conditions and disorders.  In March 2002 when the veteran was 
seen by VA for complaints unrelated to the claimed 
disability, he weighed 236 pounds.  At that time, on 
examination of the abdomen, the examiner made findings of 
soft, non-tender, non-distended normoactive bowel sounds 
times four quads, no masses, and no organomegaly.

Analysis

The veteran seeks a rating in excess of the noncompensable 
evaluation assigned for his service-connected residuals of 
colon cancer, status post hemicolectomy; residuals of 
cholecystectomy

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

When the requirements for a compensable rating are not met, a 
0 percent rating is to be assigned. 38 C.F.R. § 4.31 (2003).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as in this case, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2003).

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110-
4.113 (2003).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (2003).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2003).

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  The Board notes that 
when a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
veteran should apply, unless Congress or the VA Secretary 
provides otherwise. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Specifically, 38 C.F.R. §§ 4.112 and 4.114 were amended and 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised.  Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  The changes, however, did 
not involve rating criteria under Diagnostic Codes 7318 
(removal of gallbladder) or 7329 (resection of large 
intestine).  See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).  

Prior to July 2, 2001, a 100 percent disability evaluation 
was assigned for malignant growths of the digestive system 
for the 1-year period following the cessation of surgical 
treatment.  38 C.F.R. § 4.114 (Diagnostic Code 7343).  
Thereafter, if there had been no local recurrence or 
metastases, the rating was to be made on residuals. Id.  
Under the new criteria, a 100 percent rating is assignable 
for malignant neoplasms of the digestive system, exclusive of 
skin growths.  38 C.F.R. § 4.114 (Diagnostic Code 7343).  

The Note following this regulation indicates that a rating of 
100 percent shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  38 C.F.R. § 4.114; Diagnostic Code 
7343, including Note (effective July 2, 2001).  Six months 
after discontinuance of such treatment, the appropriate 
disability rating is to be determined by mandatory VA 
examination. Id.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e). Id.  If there has been no local 
recurrence or metastasis, the rating will be made on 
residuals. Id.

In evaluating residuals of resection of large intestine, 
severe symptoms, objectively supported by examination 
findings, warrants a 40 percent rating.  With moderate 
symptoms, a 20 percent rating is to be assigned.  If there 
are slight symptoms, a 10 percent rating is to be assigned.  
Diagnostic Code 7329

In evaluating residuals of gallbladder removal, severe 
symptoms warrants a 30 percent rating.  With mild symptoms, a 
10 percent evaluation is to be assigned.  If the residuals 
are asymptomatic, a 0 percent rating is appropriate.  
Diagnostic Code 7318.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as indicated by the clinical record 
discussed earlier, clinically significant weight loss has not 
been shown to be a manifestation of the veteran's service-
connected disabilities.  

As reflected in the clinical record, his weight is shown to 
have no significant loss and in fact has increased since 
discharge from service, and during VA examination in June 
2001 he was described as being mildly obese.  Consequently, 
based on the foregoing, the Board finds that it is 
unnecessary to undergo a comparison of the old and new 
criteria under 38 C.F.R. § 4.112 to determine which is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To summarize, regarding the severity of his residuals of 
colon cancer status post hemicolectomy, residuals of 
cholecystectomy, the veteran's statements are deemed 
competent with regard to the description of the symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence in conjunction with the appropriate rating criteria.

The report of the most recent VA examination in June 2001 
shows that the residuals of colon cancer status post 
hemicolectomy, residuals of cholecystectomy, have essentially 
remained asymptomatic.  The examination report showed that 
the veteran denied any recurrence of his initial symptoms and 
he denied any weight change, changes in bowel habits or other 
related symptoms.  

Additionally, he had no abdominal pain or cramping and took 
no medication.  Examination found no abnormalities.  He had 
normal stool and there was no recurrent malignant neoplastic 
lesions or colonic polypoid masses or any obstruction.  
Additionally, the surgical scars were non-symptomatic.  Also, 
as discussed earlier, review of the record shows no 
significant weight loss, and in fact, shows that the 
veteran's weight has generally increased over time during the 
relevant period.  

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this determination, the Board has also determined 
that the non-compensable evaluation represents the highest 
rating warranted during the appeal period.  Fenderson v. West 
12 Vet. App. 119 (1999).  Finally, the evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3. 102 (2003).


ORDER

Entitlement to a compensable evaluation for residuals of 
colon cancer status post hemicolectomy, residuals of 
cholecystectomy, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



